United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERAN HEALTH ADMINISTRATION,
Bay Pines, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0212
Issued: October 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 27, 2014 appellant, through counsel, filed a timely appeal from an
October 21, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation benefits
effective December 30, 1986 because she refused an offer of suitable work.
FACTUAL HISTORY
OWCP accepted that on November 17, 1973 appellant, then a 34-year-old nurse,
sustained a low back strain and L5 radiculitis due to slipping on a wet floor at work. Appellant
1

5 U.S.C. §§ 8101-8193.

received total disability compensation until her return to work in 1974 and later suffered several
intermittent recurrences of disability. On October 3, 1977 she sustained a work-related right
shoulder sprain, but this claim was administratively closed due to no activity. Appellant twisted
her back when she slipped on a sticky liquid substance at work on June 15, 1978 and this claim
was accepted for lumbar sprain and displacement of lumbar intervertebral disc without
myelopathy.
In a June 8, 1979 report, an OWCP medical adviser reported that appellant might have a
neuropsychiatric disorder due to her work-related injuries. He recommended that she be sent to
an impartial orthopedic specialist to determine if she continued to have residuals of her 1973 or
1978 work injuries and that she also be sent to an impartial psychiatrist to determine if she had a
work-related neuropsychiatric disorder. On July 3, 1979 the same OWCP medical adviser again
recommended that, after developing the claim with respect to work-related physical residuals,
appellant be referred to an impartial psychiatrist in order to evaluate whether she had a
neuropsychiatric disorder and, if so, whether it was related to her 1973 or 1978 work injury.
In a July 9, 1985 report, Dr. Paul F. Wallace, an attending Board-certified orthopedic
surgeon, indicated that appellant was capable of doing some sedentary form of work. He noted,
“I do not feel any treatment is indicated because of her psychological adjustment to lack of
work.” In an attached July 9, 1985 form report, Dr. Wallace noted that appellant could perform
modified duty, including work that required sitting for eight hours per day and lifting up to 10
pounds for up to an hour per day.
In a March 3, 1986 report, Dr. James L. West, an attending Board-certified orthopedic
surgeon, noted that appellant had back pain and rigidity and that she had sensitivity over the
sciatic notch on either side with significant lower extremity irritation. He also noted that
appellant’s surgery status needed to be considered.
On June 24, 1986 the employing establishment offered appellant a full-time modified
position as a medical machine technician. The position involved watching monitors on
continuous basis and could be performed while sitting, standing, or walking. It did not require
any lifting, pushing, or pulling.
In September 1986 appellant was referred to a vocational rehabilitation program to assist
her with her return to work. Her vocational rehabilitation counselor determined that she was able
to work as a medical machine technician.
On September 10, 1986 Dr. West reviewed the position description of medical machine
technician job and determined that appellant was able to perform this job.
In a November 20, 1986 letter, OWCP advised appellant of its determination that the
medical machine technician position offered by the employing establishment was suitable. It
informed her that her compensation would be terminated if she did not accept the position or
provide good cause for not doing so within 30 days of the date of the letter. Appellant did not
respond to OWCP within the allotted time.

2

Appellant submitted a December 15, 1986 report, but the report is not signed and it is
unclear who authored it.2
In a December 30, 1986 decision, OWCP terminated appellant’s compensation effective
December 30, 1986 because she refused an offer of suitable work.
In an August 5, 2014 letter, appellant’s counsel requested reconsideration of OWCP’s
December 30, 1986 decision noting that the request was timely because it had been made with
respect to an OWCP decision issued prior to June 1, 1987 and OWCP had not subsequently
reviewed the December 30, 1986 decision.3 He argued that OWCP improperly terminated
appellant’s compensation for refusing an offer of suitable work effective December 30, 1986
because the contemporaneous medical evidence did not show that she had the ability to perform
the medical machine technician position offered by the employing establishment.4 Counsel
indicated that Dr. West provided opinions in March 3 and December 15, 1986 reports that
appellant was not employable and that other medical evidence of record showed that she had a
disabling “consequential psychological condition triggered by her work injury.”5
Counsel submitted September 27, 1975 and January 4, 1978 reports in which
Dr. R. Knaus, an attending osteopath, diagnosed agitated reactive depression. In a December 28,
1977 report, Dr. James R. Tyler, an attending osteopath, diagnosed several physical conditions
and indicated “some psychogenic, psychological overlay condition is suggested.” Counsel also
submitted medical reports dated between 1993 and 2014 that described medical treatment
appellant received, but they provide no opinion on appellant’s medical condition or ability to
work around the time the medical machine technician position was offered in 1986.
By decision dated October 21, 2014, OWCP affirmed its December 30, 1986 decision
noting that appellant’s compensation had been properly terminated effective December 30, 1986
because she refused an offer of suitable work.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.6 Section 8106(c)(2) of FECA provides that a partially disabled
employee who refuses or neglects to work after suitable work is offered to, procured by, or
secured for the employee is not entitled to compensation.7 Section 8106(c)(2) will be narrowly
2

The report stated that appellant reported severe lower back pain radiating down to her left heel and that she
lifted 10 to 15 pounds. It also indicated that she did not desire surgery and that she “continues to be disabled.”
3

E.R., Docket No. 13-719 (issued April 17, 2014); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4e (October 2011).
4

Counsel resubmitted a number of medical reports that had already been in the record.

5

Counsel stated that these psychological conditions were accepted by OWCP “by way of [OWCP medical
adviser memoranda] dated June 8 and July 3, 1979.”
6

See Mohamed Yunis, 42 ECAB 325, 334 (1991).

7

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

3

construed as it serves as a penalty provision, which may bar an employee’s entitlement to
compensation based on a refusal to accept a suitable offer of employment.8
Section 10.517(a) of FECA’s implementing regulations provide that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee, has
the burden of showing that such refusal or failure to work was reasonable or justified.9 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.10
To justify termination, OWCP must show that the work offered was suitable and that
appellant was informed of the consequences of his or her refusal to accept such employment.11
Determining what constitutes suitable work for a particular disabled employee, it considers the
employee’s current physical limitations, whether the work is available within the employee’s
demonstrated commuting area, and the employee’s qualifications to perform such work.12
OWCP procedures state that acceptable reasons for refusing an offered position include
withdrawal of the offer or medical evidence of inability to do the work or travel to the job.13
Medical question can only be resolved by medical opinion evidence, i.e., evidence produced
by a person considered to be a physician under FECA.14
No time limit applies to requests for reconsideration of decisions issued before June 1,
1987 because there was no regulatory time limit for requesting reconsideration prior to
June 1, 1987. Therefore, a request for reconsideration of a decision issued before June 1, 1987
may not be denied as untimely unless the claimant was advised of the one-year filing
requirement in a later decision denying an application for reconsideration or denying
modification of the contested decision. In these cases, the one-year time limit begins on the date
of the decision that includes notice of the time limitation.15

8

See Joan F. Burke, 54 ECAB 406 (2003).

9

20 C.F.R. § 10.517(a).

10

Id. at § 10.516.

11

See Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff d on recon., 43 ECAB
818 (1992).
12

20 C.F.R. § 10.500(b).

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.5a
(June 2013); see E.B., Docket No. 13-319 (issued May 14, 2013).
14

See Arnold A. Alley, 44 ECAB 912 (1993); 5 U.S.C. § 8101(2).

15

Supra note 3.

4

ANALYSIS
In a December 30, 1986 decision, OWCP terminated appellant’s compensation effective
December 30, 1986 because she refused an offer of suitable work. On August 5, 2014 appellant,
through counsel, submitted a reconsideration request of OWCP’s December 30, 1986 decision.16
The Board finds that OWCP properly terminated appellant’s entitlement to compensation
effective December 30, 1986.
The evidence of record establishes that appellant was capable of performing the medical
machine technician position offered by the employing establishment in June 1986 and
determined to be suitable by OWCP in November 1986. The position involved watching
monitors on a continuous basis and could be performed while sitting, standing, or walking. It did
not require any lifting, pushing, or pulling. The medical machine technician position was
selected by appellant’s vocational rehabilitation counselor and OWCP properly relied on the
opinion of appellant’s counselor in determining that appellant is vocationally and educationally
capable of performing the position.17
In determining that appellant was physically capable of performing the medical machine
technician position offered by the employing establishment, OWCP properly relied on the
opinion of Dr. West, an attending Board-certified orthopedic surgeon. On September 10, 1986
Dr. West reviewed the description of the medical machine technician position and determined
that appellant was able to perform the position.
Before OWCP and on appeal, counsel argued that the medical evidence of record,
including March 3 and December 15, 1986 reports of Dr. West and a July 9, 1985 report of
Dr. Wallace, an attending Board-certified orthopedic surgeon, established that appellant could
not work as a medical machine technician. In his March 3, 1986 report, Dr. West indicated that
appellant had back and lower extremity symptoms including pain and rigidity. However, he did
not provide any opinion on appellant’s ability to work. The record contains a December 15,
1986 report which notes that appellant reported continuing back and left leg symptoms, engaged
in lifting 10 up to 15 pounds, and “continues to be disabled.” However, the report is not signed
and it is unclear who authored it. Therefore, it does not constitute probative medical evidence
from a physician within the meaning of FECA.18 In his July 9, 1985 report, Dr. Wallace opined,
“I do not feel any treatment is indicated because of her psychological adjustment to lack of

16

Appellant’s reconsideration request was timely because it related to an OWCP decision issued prior to June 1,
1987 and she was not advised of the one-year filing requirement in a later decision. See supra note 15.
17

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.4
(June 2013).
18

See supra note 14. Even if the report were considered to constitute medical evidence, it is unclear whether the
phrase “continues to be disabled” constitutes an actual medical opinion on disability (as opposed to appellant’s selfreporting of disability) and, if so, what level of disability it would denote.

5

work.” However, he did not opine that appellant had any specific psychiatric diagnosis and, in
fact, noted that appellant could perform sedentary work which included lifting up to 10 pounds.19
Counsel alleged that OWCP had accepted that appellant sustained a work-related
psychiatric condition and that this condition prevented her from working as a medical machine
technician. He submitted medical documents dated between 1975 and 1979 which made
reference to psychiatric conditions. However, the record does not contain any evidence that
appellant sustained a work-related psychiatric condition and there is no medical evidence of
record showing that a psychiatric condition, whether work related or not, prevented her from
performing the medical machine technician position around the time it was offered in mid-1986.
The Board finds that OWCP established that the medical machine technician position
offered by the employing establishment is suitable. The Board has carefully reviewed the
evidence and argument submitted by counsel on behalf of appellant in support of her refusal to
accept the medical machine technician position and finds that it is not sufficient to justify her
refusal of the medical machine technician position.
The Board therefore finds that OWCP properly terminated appellant’s compensation
effective December 30, 1986 because she refused an offer of suitable work.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation benefits
effective December 30, 1986 because she refused an offer of suitable work.

19

Counsel also submitted medical reports dated between 1993 and 2014 that described medical treatment
appellant received for physical ailments, but they provide no opinion on her medical condition or ability to work
around the time the medical machine technician position was offered in 1986.

6

ORDER
IT IS HEREBY ORDERED THAT the October 21, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

